Stevens, J.
(dissenting). On the documentary evidence in the record, I dissent and vote to modify the order and judgment appealed from to the extent of allowing damages up to and including October 17,1956, in the amount of plaintiff’s salary for 17 days, and otherwise affirm.
In the aspect of the ease most favorable to the plaintiff, if we assume that there was in fact a discharge, under the circumstances shown here the plaintiff was obligated to accept the offer of re-employment. (Stockman v. Slater Bros. Cloak & Suit Co., 182 N. Y. S. 815, 816.) It does not appear from the record that the offer contemplated any change of powers or duties, or any diminution of compensation. Absent that, a mere conclusory statement attacking the bona fldes of the offer, or a bare assertion that re-employment would be humiliating or intolerable because of an awareness by subordinates or fellow employees of plaintiff’s discharge and the reasons therefor, is insufficient to raise a question of fact so as to warrant refusal. (Heiferman v. Greenhut Cloak Co., 143 N. Y. S. 411, revd. 83 Misc. 435, revd. 163 *597App. Div. 939; Kay v. Frick, 211 App. Div. 809; cf. Karas v. H. R. Laboratories, 271 App. Div. 530.)
Botein, P. J., Breitel and Rabin, JJ., concur; Stevens, J., dissents in opinion in which M. M. Frank, J., concurs.
Order and judgment reversed. [11 Misc 2d 530.]